PER CURIAM: *
The Federal Public Defender, counsel for Sotero Juarez, Jr., has moved for leave to withdraw from this appeal and has filed a brief and supplemental letter brief, as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Juarez has not filed a response. Our independent review of the brief, supplemental letter brief, and the record discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities .herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.